702 S.E.2d 501 (2010)
STATE of North Carolina
v.
Wayne Thomas JOHNSON.
No. 119P00-29.
Supreme Court of North Carolina.
October 7, 2010.
Wayne Thomas Johnson, pro se.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.


*502 ORDER

Upon consideration of the application filed by Defendant on the 7th of October 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Alamance County:
"Denied by order of the Court in conference, this the 7th of October 2010."
TIMMONS-GOODSON, J. recused.